DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 1 February 2022.
Claim(s) 1-7  is/are pending and present for examination.  Claim(s) 1 and 5 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, USPGPUB No. 2018/0357291, filed on 7 June 2017, and published on 13 December 2018, in view of Jain et al, U.S. Patent No. 10,659,371, filed on 11 December 2017, and issued on 19 May 2020.
As per independent claims 1 and 5, Choi, in combination with Jain, discloses:
An information processing system that includes an acceptance unit configured to transmit, to a first system which can be scaled out, an event accepted from an external apparatus, the information processing system comprising:
one or more memories storing a set of instructions {See Choi, [0005], wherein this reads over “In one aspect, a first use level is determined for at least one computing resource, such as memory or one or more processors”}; and
one or more processors that execute the set of instructions to {See Choi, [0126], wherein this reads over “The request queue 1150 can be a data structure physically implemented in a computer device (e.g., in memory and/or stored in a persistent storage medium)”}:
check an operation rate of a second system based on acceptance of an event from an external apparatus {See Jain, column 13, lines 34-52, wherein this reads over “ Based on a determination that accepting the request would not exceed the service throttling limit, the method 500 may continue by determining whether a node throttling limit for a server node of the fleet of server nodes has been exceeded, at 508. In some embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit. In other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a CPU utilization for the server node to exceed the node throttling limit. In yet other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a workload for the server node to exceed the node throttling limit.”; and column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”}, wherein the second system is a system which cannot be scaled out and receives a processing request related to the event from the first system {See Jain, column 2, lines 7-23, wherein this reads over “The system includes a plurality of server nodes to perform a service” and “The operations include receiving a request for the service. The operations also include calculating whether accepting the request would exceed a service throttling limit for the plurality of server nodes for the service and whether accepting the request would exceed a node throttling limit for a server node of the plurality of server nodes.”}; and
adjust processing ability of the first system based on the checked operation rate of the second system {See Choi, [0118], wherein this reads over “New database requests from database clients 1102, 1104, 1106 are accepted, and placed in a queue, if system resource use is higher than the threshold. Optionally, in some embodiments, requests for database operation can be refused or rejected if system resource use is higher than another threshold, or if the queue is full.”}. 
	Choi fails to disclose the claimed feature of “check an operation rate of a second system based on acceptance of an event from an external apparatus, wherein the second system is a system which cannot be scaled out and receives a processing request related to the event from the first system.”
	Jain is directed to the invention of managing throttling limits in a distributed system.  Jain discloses a system wherein a plurality of server nodes are utilized to perform a service.  It is noted that Jain does not disclose a system wherein the plurality of server nodes are expandable.  Hence, it is noted that Jain would disclose a system which cannot be scaled out.  

	Wherein Choi is directed to a system for managing OLAP workloads, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Choi with that of Jain for the predictable result of a system wherein managing the OLAP workloads further includes throttling requests when a node throttling limit is exceeded.
As per dependent claim 2, Choi, in combination with Jain, discloses:
The information processing system according to claim 1, wherein the one or more processors further execute the set of instructions to:
determine an importance of the event based on at least a type of the accepted event {See Choi, [0113], wherein this reads over “The session manager 1122 can track various parameters of a session with a database client 1102, 1104, 1106 and store the information as session information 1126. For example, the session information 1126 can include an identifier for the database client 1102, 1104 1106, which may be associated with a priority level (that is, requests from that database client may be prioritized lower or other than for other database clients), and information regarding prior database requests issued by the database client, including in a particular session (e.g., a particular connection instance between the client and the database system where one or more database operations are carried out).”}, and 
wherein it is determined whether to process the event based on the determined importance of the event and the checked operation rate of the database {See Choi, [0126], wherein this reads over “In some cases, the request queue 1150 can be implemented as a priority queue, or can otherwise apply additional criteria for ordering or dequeuing elements. For instance, some requests may be associated with a higher-priority user or process, and so may be placed in front of lower-priority requests, even if added later to the queue”}. 
As per dependent claim 3, Choi, in combination with Jain, discloses:
The information processing system according to claim 1, wherein the acceptance unit is a queue for storing events from the external apparatus {See Choi, [0118], wherein this reads over “New database requests from database clients 1102, 1104, 1106 are accepted, and placed in a queue, if system resource use is higher than the threshold. Optionally, in some embodiments, requests for database operation can be refused or rejected if system resource use is higher than another threshold, or if the queue is full.”}. 
As per dependent claim 4, Choi, in combination with Jain, discloses:
The information processing system according to claim 1, wherein the database cannot be scaled out {See Choi, Figure 1}. 
As per dependent claim 6, Choi, in combination with Jain, discloses:
The information processing system according to claim 1, wherein the second system is a database system {See Jain, column 3, line 61 – column 4, line 6, wherein this reads over “In one embodiment, provider network 100 may implement various computing resources or services using a plurality of server nodes 112, such as a database service or other data processing (e.g., relational or non-relational (NoSQL) database query engines, map reduce processing, data warehouse, data flow processing, and/or other large scale data processing techniques), data storage services (e.g., an object storage service, block-based storage service, or data storage service that may store different types of data for centralized access), virtual compute services, and/or any other type of network based services (which may include various other types of storage, processing, analysis, communication, event handling, visualization, and security services not illustrated).”}.
As per dependent claim 7, Choi, in combination with Jain, discloses:
The information processing system according to claim 1, wherein the one or more processors further execute the set of instructions to:
determine whether to process the event accepted from the external apparatus based on the checked operation rate of the second system {See Jain, column 13, lines 34-52, wherein this reads over “ Based on a determination that accepting the request would not exceed the service throttling limit, the method 500 may continue by determining whether a node throttling limit for a server node of the fleet of server nodes has been exceeded, at 508. In some embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit. In other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a CPU utilization for the server node to exceed the node throttling limit. In yet other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a workload for the server node to exceed the node throttling limit.”; and column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”};
activate a processing unit to execute the processing of the event in a case where it is determined to process the accepted event, wherein the processing unit is included in the first system, wherein activation of a plurality of the processing units is executable, and wherein the activated processing unit executes the processing of the event {See Jain, column 13, lines 62+67, wherein this reads over “Based on a determination that accepting the request would not exceed the node throttling limit for the server node, the method 500 continues by sending the request to the server node for processing at the server node”}; and
not activate a processing unit to execute the processing of the event in a case where it is not determined to process the accepted event {See Jain, column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”}.


Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 have been considered but are moot because of the newly cited prior art combination made in view of Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Paul Kim/
Examiner
Art Unit 2152
9 February 2022



/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152